*1385Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J.), entered October 31, 2006 in a proceeding pursuant to Family Court Act article 6. The order, insofar as appealed from, revoked a suspended judgment entered September 23, 2005 and terminated the parental rights of respondent Jennifer M.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Contrary to the contention of respondent mother, Family Court properly revoked the suspended judgment that was entered upon a finding of permanent neglect and, inter alia, terminated the parental rights of respondents with respect to their child. The record establishes that the child has severe disabilities and that the mother receives disability income because of “emotional disabilities.” Although the mother attempted to comply with “the literal terms and conditions of the suspended judgment,” the record establishes that she was unable to overcome the specific problems that led to the removal of the child from her home (Matter of Mercedes L., 12 AD3d 1184, 1185 [2004]; see generally Matter of Ronald O., 43 AD3d 1351 [2007]). We therefore conclude that the court properly determined that it is in the best interests of the child to terminate the mother’s parental rights. Present—Scudder, P.J., Gorski, Centra, Fahey and Green, JJ.